Case 2:17-cv-04398-GRB-ST Document 46 Filed 07/08/20 Page 1 of 1 PageID #: 131


                                        CIVIL MINUTE ENTRY


BEFORE:                           Magistrate Judge Steven L. Tiscione


DATE:                             July 7, 2020


TIME:                             10:00 A.M.


DOCKET NUMBER(S):                 CV-17-4398 (GRB)


NAME OF CASE(S):                  DIAZ V COUNTY OF SUFFOLK, ET AL.



FOR PLAINTIFF(S):                 Hallak



FOR DEFENDANT(S):                 Zwilling



NEXT CONFERENCE(S):               OCTOBER 30, 2020 AT 10:00 A.M., IN-PERSON



FTR/COURT REPORTER:               N/A

RULINGS FROM TELEPHONE CONFERENCE:

The Court will hold an in-person settlement conference on October 30, 2020 at 10:00 a.m. Counsel are to refer
to the Settlement Section of this Court’s Individual Rules to further prepare for the conference. If the case is
not resolved at that time, the Court will set a deadline for submission of the Pretrial Order.
